Citation Nr: 9912590	
Decision Date: 05/07/99    Archive Date: 05/12/99

DOCKET NO.  98-03 233A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a compensable evaluation for service 
connected left Achilles tendon, status post repair.

2.  Entitlement to a compensable evaluation for service 
connected right Achilles tendon, status post repair.

3.  Entitlement to a compensable evaluation for service-
connected residual of left little finger fracture.

4.  Entitlement to a compensable evaluation for service-
connected sinusitis with allergic rhinitis.

5.  Entitlement to a compensable evaluation for service-
connected left palmar scar.

6.  Entitlement to service connection for a left lung 
granuloma.

7.  Entitlement to service connection for asthma.

8.  Entitlement to service connection for bronchitis.

9.  Entitlement to service connection for right patellar 
tendonitis.

10.  Entitlement to service connection for a right shoulder 
disability.

11.  Entitlement to service connection for right wrist 
tendonitis.

12.  Entitlement to service connection for hypertension.

13.  Entitlement to service connection for 
hypercholesteremia.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association of the U.S.A.


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from March 1977 to March 
1997.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1997 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  

This case was certified to the Board by the Montgomery, 
Alabama, VARO.

The appellant's claims of entitlement to increased disability 
evaluations for his service-connected disabilities and his 
claim of entitlement to service connection for hypertension 
will be addressed in the REMAND portion of this decision.


FINDINGS OF FACT

1.  The appellant's service medical records show findings of 
high cholesterol levels.

2.  A high level of cholesterol in the blood is a laboratory 
finding and is not a disability for VA compensation purposes.

3.  The appellant has presented no medical evidence of a 
current diagnosis of asthma, bronchitis, right knee 
tendonitis, or right wrist tendonitis.

4.  All evidence necessary for an equitable disposition of 
the appellant's claims of entitlement to service connection 
for a left lung granuloma and for a right shoulder disability 
has been developed.

5.  A calcified granuloma of the left upper lobe was incurred 
during service.

6.  A right shoulder disability was incurred during service.


CONCLUSIONS OF LAW

1.  There is no legal entitlement to service connection for 
hypercholesterolemia.  38 U.S.C.A. §§ 101(16), 1110, 1131, 
5107 (West 1991); 38 C.F.R. § 3.303(a) (1998).

2.  The claims for service connection for asthma, bronchitis, 
right knee tendonitis, and right wrist tendonitis are not 
well grounded and there is no further statutory duty to 
assist the appellant in developing facts pertinent to those 
claims.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The criteria for service connection for a calcified 
granuloma of the upper lobe of the left lung are met.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1998).

4.  The criteria for service connection for a right shoulder 
disability are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records indicate that, at the appellant's 
January 1977 induction examination, no defects were noted.  A 
chest X-ray examination was negative.

In July 1982 the appellant was treated for allergies.

In February 1983 the appellant was treated for allergic 
rhinitis.

In January 1984 the appellant was treated for allergic 
rhinitis.

In October 1985 the appellant was treated for left lower lobe 
pneumonia, probably mycoplasma.  An X-ray examination of the 
appellant's chest revealed a lingular infiltrate consistent 
with a pneumonic process and a calcified nodule most 
consistent with prior granulomatous disease.

A November 1985 X-ray examination of the appellant's chest 
showed resolution of the lingular infiltrate and calcified 
nodules seen in the left mid and retro cardiac region 
consistent with prior granulomatous disease.

In January 1987 the appellant was treated for complaints of 
aches, congestion, coughing, and sinus drainage.  The 
diagnoses were probable viral syndrome and possible 
bronchitis.

In June 1989 the appellant cut his left palm.

In July 1989 sutures were removed for the appellant's left 
palm.  The wound was clean and healthy looking.

In January 1990 the appellant underwent surgery to repair his 
right Achilles tendon.

In March 1990 the appellant was treated for right wrist 
tendonitis.  An X-ray examination revealed no significant 
abnormalities.

In April 1990 the appellant was diagnosed with 
hyperlipidemia.

In February 1991 the appellant was diagnosed with 
hypercholesterolemia.

In February 1991 the appellant was treated for allergic 
rhinitis [AR] and chronic sinus disease.

In June 1991 the appellant was treated for sinusitis and 
symptoms of bronchitis.  His blood pressure was 148/96.

On July 22, 1991, the appellant's blood pressure was 130/80.

On July 23, 1991, the appellant's blood pressure was 110/60.

On July 24, 1991, the appellant's blood pressure was 118/80.

On July 25, 1991, the appellant's blood pressure was 124/98.

On July 26, 1991, the appellant's blood pressure was 124/78.

On July 30, 1991, the appellant's blood pressure was 123/84.  
The diagnosis was normotension and history of 
hypercholesterolemia.

In September 1991 the appellant underwent surgery to repair 
his left Achilles tendon.

In October 1991 the appellant was examined for repair of his 
left Achilles tendon.  The examiner noted that the tendon had 
been repaired six weeks earlier.  The incision was well 
healed.

In January 1992 the appellant was treated for rhinitis.  His 
blood pressure was 146/99.

On February 3, 1992, the appellant's blood pressure was 
153/86.

On February 4, 1992, the appellant's blood pressure was 
136/81.

On February 5, 1992, the appellant's blood pressure was 
122/79.

On February 6, 1992, the appellant's blood pressure was 
139/84.

On February 7, 1992, the appellant's blood pressure was 
131/80.

On February 26, 1992, the appellant's right and left Achilles 
tendons were examined.  The examiner noted that the 
appellant's right Achilles tendon had been repaired 
previously and that the appellant's left Achilles tendon had 
been repaired six months previously.  The appellant had good 
strength bilaterally.

In April 1992 the appellant was treated for early 
bronchitis/sinusitis and abnormal lipids.

In January 1993 the appellant was treated for sinusitis and 
bronchospasm.  Proventil(tm) was prescribed.

In July 1993 the appellant was treated for allergic rhinitis.

In August 1993 the appellant complained of a head cold, a 
sore throat, a headache, and episodes of wheezing.  The 
diagnoses were rhinitis and reactive airway disease.

In February 1994 the appellant was treated for clinical 
bilateral sinusitis.

In November 1994 the appellant complained of nasal 
congestion, rhinorrhea, and sinus pressure.  The diagnosis 
was acute sinusitis.  The appellant was given a refill of 
Proventil(tm) for asthma.

In March 1995 the appellant was treated for clinical 
sinusitis.

In May 1995 the appellant was treated for complaints of nasal 
congestion, a sore throat, a sinus headache, and malaise.  
The diagnoses were acute sinusitis, history of allergic 
rhinitis, upper respiratory infection, and possible reactive 
airway disease.

A May 1995 chest X-ray examination revealed a granuloma in 
the left chest.

An August 1995 chest X-ray examination revealed calcified 
granulomas in the left chest.

In October 1995 the appellant fractured the small finger of 
his left hand.

In November 1995 the appellant was treated for an upper 
respiratory infection.

In January 1996 the appellant's left small finger was 
examined.  The examiner noted that the appellant had 
essentially normal range of motion.

On August 2, 1996, the appellant indicated that, while on 
active duty, he had suffered from right shoulder pain for 
which he had not been treated.  On examination, the appellant 
complained of occasional crepitus and tenderness over the 
shoulder.  No decreased range of motion, weakness, or 
paresthesia was seen.

On August 5, 1996, the appellant's blood pressure was 136/85.

On August 6, 1996, the appellant's blood pressure was 128/81.

On August 7, 1996, the appellant's blood pressure was 129/81.

On August 8, 1996, the appellant's blood pressure was 121/85.

On August 9, 1996, the appellant's blood pressure was 147/85 
and 146/93.

In November 1996 the appellant was treated for patellar 
tendonitis in his right knee.

In December 1996 the appellant received physical therapy for 
patellar tendonitis in his right knee.

On January 10, 1997, the appellant was treated for chronic 
knee pain along the patellar tendon.  The diagnosis was 
chronic knee pain of unknown origin.

A January 20, 1997 X-ray examination of the appellant's right 
knee revealed mild osteophytes, which were consistent with 
mild osteoarthritis.

On January 30, 1997, the appellant complained of recurrent 
right patellar tendonitis.  The appellant reported that the 
pain had doubled in the past three to four months.  The 
appellant stated that the pain increased upon ascending or 
descending stairs.

The examiner noted no effusion.  The appellant had range of 
motion from zero to 130 degrees.  There was no patellofemoral 
crepitus.  The appellant had moderate tenderness at the 
patellar tendon origin.  An X-ray examination revealed no 
bony abnormality.  The diagnosis was chronic right patellar 
tendonitis.

Post service, at an April 1997 VA orthopedic examination, the 
appellant reported that he had ruptured his right Achilles 
tendon in approximately 1990.  He stated that it was an 
athletic injury and was repaired surgically.  He stated that 
in approximately 1992 he tore his left Achilles tendon.  That 
injury was also repaired surgically.  He reported also a 
history of some difficulties with his right patella tendon, 
which consisted primarily of soreness.  It was treated 
conservatively with self-exercise.  He reported also a 
history of right shoulder tendonitis, also treated 
conservatively.  He stated that he had fractured his left 
fifth finger, which was treated by immobilization.

The appellant stated that he took ibuprofen for control of 
discomfort.

The examiner noted that, with his humerus in 90 degrees of 
abduction, the appellant was able to rotate internally his 
shoulder from zero to 80, rotate it externally from zero to 
80 degrees.  He flexed his shoulder from zero to 170 degrees 
and abducted his shoulder from zero to 170 degrees.  He did 
not have tenderness over the acromioclavicular joint.

The appellant's right knee showed no evidence of thigh 
atrophy.  He extended his leg to zero degrees and flexed it 
to 140 degrees.  He had good ligamentous support medially and 
laterally, and the cruciates were sound.  The patella was 
easily movable without tenderness.  There was no crepitus or 
grating.  An X-ray examination of the right knee was normal.

The appellant's right Achilles tendon showed a long vertical 
incision along the course of the Achilles tendon.  The area 
of repair was easily palpable, as there was a nodule area 
approximately an inch proximal to its insertion on the os 
calcis.  He dorsiflexed his ankle to zero degrees or beyond 
and plantar flexed it approximately 45 degrees.  The Achilles 
tendon was intact.

The appellant's left Achilles tendon showed a long vertical 
incision along the course of the Achilles tendon.  The area 
of repair was not palpable.  He dorsiflexed his ankle to zero 
degrees or beyond and plantar flexed it approximately 45 
degrees.  The Achilles tendon was intact.

His left fifth finger was normal with the exception of the 
proximal interphalangeal joint, which lacked approximately 
five to eight degrees of complete extension.

The examiner diagnosed history of patellofemoral tendonitis 
of the right knee; history of torn right Achilles tendon, 
postoperative status surgical repair with satisfactory 
postoperative results; history of torn left Achilles tendon, 
postoperative status surgical repair with satisfactory 
postoperative results; history of bursitis and/or tendonitis 
of the right shoulder, presently minimally symptomatic; 
history of fracture left fifth finger.

At an April 1997 VA general medical examination, the 
appellant complained of pain in his knees, pain in his 
elbows, pain in his ankles, and asthma.  He stated that he 
was allergic to environmental pollens and that his allergies 
were documented by a skin test in the early 1980s.  He stated 
that he had been diagnosed with asthma in 1993.  He stated 
that he was treated with bronchodilators/inhalers for a short 
period but that he had not used any medication since 
approximately two years previously.  He stated that he did 
not have any shortness of breath upon exertion.  He had no 
limitation of activity.  He stated that he had been diagnosed 
in 1992 with hypertension but that he had never been treated.  
He also had been told that his cholesterol was high.

The appellant's blood pressure was 140/100, while he was 
seated; 130/100, while he was in a recumbent position; and 
140/100, while he was standing.  

The appellant's lungs were clear to auscultation and 
percussion.  There were no wheezes, rales or rhonchi detected 
throughout the lung fields.

The diagnoses were diastolic hypertension, mild to moderate, 
and asthma by history.

An X-ray examination of the appellant's chest revealed a 
small granuloma with calcified lymph node at the upper left 
lode.  A spirometry was normal with minimal restrictive 
disease on lung volumes.  The appellant's FEV1 was 90% 
predicted.  His FEV1/FVC was 84%.

In August 1997 the appellant complained of coughing, chest 
congestion, sneezing, clear rhinorrhea, mild chest tightness, 
and wheezing.  The diagnosis was allergic rhinitis [AR] with 
secondary reactive airway disease [RAD].  The appellant's 
blood pressure was 128/75.

In September 1997, the appellant's blood pressure was 147/96.

In March 1998 the appellant was treated for reactive airway 
disease.  The appellant's blood pressure was 136/79.


Analysis

1.  Hypercholesterolemia

High cholesterol, or hypercholesterolemia, is the "presence 
of an abnormally large amount of cholesterol in the cells and 
plasma of the circulating blood."  Stedman's Medical 
Dictionary at 823 (26th edition, 1995).  A diagnosis of high 
cholesterol, or hypercholesterolemia, is based upon 
laboratory findings, but it is not a disease entity per se.  
Although elevated cholesterol levels may be the precursor of 
other disease processes, such as heart disease, 
hypercholesterolemia itself is not considered a disability. 

In this case, the Board does not need to reach the question 
whether or not this claim is well grounded because the law is 
dispositive.  Although the inservice and post service medical 
records note high cholesterol, these findings are not 
disabilities for which compensation may be granted under the 
provisions of 38 U.S.C.A. §§ 1110, 1131 (West 1991).  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has held that the term 
"disability" as used for VA purposes refers to impairment 
of earning capacity.  Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  A finding of elevated cholesterol levels does not 
cause any impairment of earning capacity and is not a disease 
entity. 

As high cholesterol is not a disability under the law, the 
claim for service connection is not a claim upon which 
compensation may be granted.  In this case, the facts are not 
in dispute, and application of the law to the facts is 
dispositive.  Where there is no entitlement under the law to 
the benefit sought, the appeal must be terminated.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).


2.  Right patellar tendonitis, right wrist tendonitis, 
bronchitis, and asthma

Under 38 U.S.C.A. § 5107(a), a VA claimant has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that a claim of entitlement to 
service connection is well grounded.  See Robinette v. Brown, 
8 Vet. App. 69, 73 (1995).

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is generally required for the 
claim to be well grounded.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Establishing 
service connection generally requires (1) medical evidence of 
a current disability, (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury, and (3) medical evidence 
of a nexus between the asserted in-service disease or injury 
and the present disease or injury.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997) (expressly adopting definition of 
well-grounded claim set forth in Caluza).

Alternatively, the third Caluza element can be satisfied by 
evidence of continuity of symptomatology and medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1998).  In addition, in the 
case of a disease only, service connection may be established 
by (1) evidence of the existence of a chronic disease in 
service or of a disease, eligible for presumptive service 
connection pursuant to statute or regulation, during the 
applicable presumption period and (2) present disability from 
it.  Savage, 10 Vet. App. at 495.  A chronic disability in 
service can be shown by "either evidence contemporaneous 
with service or the presumption period or evidence that is 
post service or post presumption period."  Id.  Service 
connection may also be granted for any disease if all the 
evidence establishes that the disease was incurred in 
service.  See  38 C.F.R. § 3.303(d) (1998).

However, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also 
Murphy, 1 Vet. App. 78, 81.  The kind of evidence needed to 
make a claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit, 5 Vet. App. 91, 92-93.  
For some factual issues, competent lay evidence may be 
sufficient.  However, where the claim involves issues of 
medical fact, such as medical causation or medical diagnoses, 
competent medical evidence is required.  Id.

In general, under pertinent law and VA regulations, service 
connection may be granted for a disability that was incurred 
during service or, in the case of chronic diseases such as 
cardiovascular-renal disease, including hypertension, 
appeared to a compensable degree within one year after 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.303, 3.307 (1998).  In addition, service 
connection may be granted for a disease diagnosed after 
discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

As indicated above, in order for service connection to be 
granted, a current disability must be present.  Rabideau, 2 
Vet. App. 141.  If a disability does not presently exist, 
then the claim is not plausible, and thus, not well grounded.

The appellant has not presented medical evidence of current 
disability related to asthma, bronchitis, right knee 
tendonitis, or right wrist pain.  Mere contentions by a 
claimant, without supporting evidence of a current 
disability, do not constitute a well-grounded claim.  
Rabideau, 2 Vet. App. at 144; King v. Brown, 5 Vet. App. 19 
(1993).

At the April 1997 VA orthopedic examination, the appellant 
had full range of motion of his right knee.  The patella was 
not tender.  Although the examiner recognized a history of 
patellofemoral tendonitis of the right knee, no diagnosis of 
a current disability was given.

The appellant was treated for right wrist tendonitis in March 
1990.  No current diagnosis of right wrist tendonitis is of 
record.

The appellant was treated for bronchitis in June 1991 and 
April 1992.  No current diagnosis of bronchitis is contained 
in the record.

The medical records do not indicate that the appellant has 
been diagnosed with asthma.  The appellant has reported to 
several physicians that he has been diagnosed with asthma.  
However, as a lay person, he is not competent to diagnose 
asthma.  See Moray v. Brown, 5 Vet. App. 211 (1993); 
Grottveit, 5 Vet. App. 91; Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Similarly, the medical reports containing the 
transcribed statements of the appellant are not competent 
medical evidence.  LeShore v. Brown, 8 Vet. App. 406 (1995) 
(transcription of lay history is not "competent medical 
evidence").

Considering the foregoing facts, it is obvious that the 
appellant has not submitted competent evidence sufficient to 
render his claims of service connection well grounded for 
asthma, bronchitis, right knee tendonitis, or right wrist 
tendonitis.  Caluza, 7 Vet. App. 498.  "Competent" evidence 
may be lay evidence in circumstances in which the 
determinative issue does not require medical expertise, such 
as the occurrence of an injury or the recounting of symptoms.  
Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Heuer v. Brown, 
7 Vet. App. 379 (1995).  However, where the determinative 
issue involves medical etiology, such as to establish a nexus 
between inservice symptoms and current disability, or medical 
diagnosis, such as for a current disability, only medical 
evidence is considered "competent."  Cohen, 10 Vet. App. at 
137; Grottveit v. Brown, 5 Vet. App. 91 (1993).  The 
appellant's contentions and statements on appeal have been 
considered carefully; however, this evidence alone cannot 
meet the burden imposed by 38 U.S.C.A. § 5107(a) with respect 
to the existence of a disability.  Espiritu, 2 Vet. App. 492.  
On the basis of the above findings, no basis in the record 
can be identified that would make the appellant's claims 
plausible or possible.  38 U.S.C.A. § 5107(a) (West 1991); 
see Grottveit, 5 Vet. App. at 92; Tirpak, 2 Vet. App. at 610-
11; Murphy, 1 Vet. App. at 81.

Where the veteran has not met this burden, the VA has no 
further duty to assist him in developing facts pertinent to 
his claim, including no duty to provide him with another 
medical examination.  38 U.S.C.A. § 5107(a) (West 1991); 
Rabideau, 2 Vet. App. at 144 (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to a claim that is not 
well grounded, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
his application.  This obligation depends on the particular 
facts of the case and the extent to which the Secretary has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  See Robinette v. Brown, 
8 Vet. App. 69 (1995).  Here, VARO fulfilled its obligation 
under section 5103(a) in the January 1998 statement of the 
case.  In this respect, the Board is satisfied that the 
obligation imposed by section 5103(a) has been satisfied.  
See Franzen v. Brown, 9 Vet. App. 235 (1996) (VA's obligation 
under section 5103(a) to assist claimant in filing his claim 
pertains to relevant evidence that may exist or could be 
obtained).  See also Epps v. Brown, 9 Vet. App. 341 (1996) 
(Section 5103(a) duty attaches only where there is an 
incomplete application that references other known and 
existing evidence).


3.  Left lung granuloma

The appellant's claim of entitlement to service connection 
for left lung granuloma is "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991); that is, a 
plausible claim has been presented.  The appellant has not 
indicated that additional relevant evidence of probative 
value may be obtained which has not already been sought and 
associated with his claims folder.  Accordingly, the duty to 
assist him, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), 
has been satisfied.

The appellant's induction examination, including a chest X-
ray examination did not show a granuloma of the lungs.  The 
first indication of a granuloma of the left lung was in 1985.  
Accordingly, a calcified granuloma of the left upper lobe was 
incurred during service.  While there is a question as to 
whether there is any disability or disabling manifestation 
resulting from the granuloma, this disease residual was 
nonetheless first shown during the appellant's service.  
Accordingly, with application of the benefit of the doubt 
provisions of 38 U.S.C.A. § 5107(b) (West 1991), service 
connection for a calcified granuloma of the upper lobe of the 
left lung is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991); 38 C.F.R. § 3.303 (1998).


4.  Right shoulder disability

The appellant's claim of entitlement to service connection 
for a right shoulder disability is "well grounded" within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991); that is, a 
plausible claim has been presented.  The appellant has not 
indicated that additional relevant evidence of probative 
value may be obtained which has not already been sought and 
associated with his claims folder.  Accordingly, the duty to 
assist him, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), 
has been satisfied.

In August 1996, while in service, the appellant reported that 
he had been suffering from right shoulder pain for which he 
had not been treated.  He complained of occasional crepitus 
and tenderness over the shoulder.  The appellant separated 
from active duty in March 1997.  At an April 1997 VA 
examination, the appellant was diagnosed with history of 
bursitis and/or tendonitis of the right shoulder, which was 
presently minimally symptomatic.

Although the appellant's current shoulder disability was 
minimally symptomatic at the VA examination, that disability 
nevertheless satisfies the criteria of a current disability.  
The appellant complained of right shoulder pain while in 
service.  The appellant's April 1997 VA examination was 
shortly after his separation from service.  Accordingly, with 
application of the benefit of the doubt provisions of 
38 U.S.C.A. § 5107(b) (West 1991), service connection for a 
right shoulder disability is warranted.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991); 38 C.F.R. § 3.303 (1998).


ORDER

Entitlement to service connection for hypercholesterolemia is 
denied.

Entitlement to service connection for asthma is denied.

Entitlement to service connection for bronchitis is denied.

Entitlement to service connection for right knee tendonitis 
is denied.

Entitlement to service connection for right wrist tendonitis 
is denied.

Service connection for a calcified granuloma of the upper 
lobe of the left lung is granted.

Service connection for a right shoulder disability is 
granted.


REMAND

1.  Service connected disabilities

The appellant has presented well-grounded claims for 
increased disability evaluations for his service-connected 
disabilities within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  When a claimant is awarded service connection 
for a disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218 (1995).

The appellant's service-connected sinusitis with allergic 
rhinitis and service-connected left palmar scar were not 
addressed at the April 1997 VA examination.

Regarding the appellant's Achilles tendon disabilities, the 
examiner at the April 1997 VA examination noted that the 
appellant had long vertical incisions along the course of the 
tendons.  The Court has held that a scar is to be rated as 
separate and distinct from the underlying pathology of which 
the scar is the product.  Esteban v. Brown, 6 Vet. App. 259 
(1994).  The examiner did not discuss whether this scarring 
is poorly nourished or ulcerative (Diagnostic Code 7803) or 
whether it is tender and painful (Diagnostic Code 7804).

Further, the examiner did not note whether the appellant had 
any pain or weakness resulting from his service-connected 
Achilles tendon disabilities or from his left little finger 
disability.  In DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court found a physical examination that did not describe 
functional loss due to pain was inadequate.  In remanding 
that case to the Board, the Court directed the Board to 
consider 38 C.F.R. §4.40, regarding functional loss due to 
pain; 38 C.F.R. § 4.45, regarding weakness, fatigability, 
incoordination or pain on movement of a joint; and the 
Court's decisions in Schafrath v. Derwinski, 1 Vet. App. 326 
(1991) and Ferraro v. Derwinski, 1 Vet. App. 326 (1991).


2.  Hypertension

The appellant's claim of entitlement to service connection 
for hypertension is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991); that is, a plausible claim 
has been presented.

Although the appellant was not diagnosed with hypertension 
while in service, under pertinent law and VA regulations, 
service connection may be granted for a disability which was 
incurred during service or, in the case of chronic diseases 
such as cardiovascular-renal disease, including hypertension, 
appeared to a compensable degree within one year after 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.303, 3.307 (1998).  In addition, service 
connection may be granted for a disease diagnosed after 
discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

At the April 1997 VA examination, the appellant was diagnosed 
with hypertension.  It is unclear whether this diagnosis was 
based upon the appellant's blood pressure readings at that 
examination or whether it was based upon the inaccurate 
history, provided by the appellant, of a prior diagnosis of 
hypertension.  Although the appellant's diastolic blood 
pressure was 100 at that examination, no other readings of 
the appellant's blood pressure have been that high.

Further, on January 12, 1998, revised regulations promulgated 
by VA for rating service-connected diseases of the arteries 
and veins became effective.  Compare 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (1997) with 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (1998).  The Court has held that where 
law or regulations changes after a claim has been filed but 
before the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant should 
apply unless otherwise specified.  Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991); see also Dudnick v. Brown, 10 
Vet. App. 79 (1997) (with respect to the amended regulations 
in question, VA is required to apply the amendments to the 
extent that they are more favorable to the claimant than the 
earlier provisions).  It is not apparent whether the 
appellant was considered for presumptive service connection 
under the amended regulations or whether a determination was 
made as to which set of regulations is more favorable to the 
appellant.

Accordingly, this case is REMANDED for the following 
additional development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the appellant for his service 
connected disabilities and his alleged 
hypertension since March 1997.  After 
securing the necessary release, the RO 
should obtain these records.

2.  The appellant should be afforded a VA 
examination to assess the severity of his 
service-connected disabilities and to 
determine whether the appellant has 
hypertension.  The claims folder and a 
copy of this REMAND should be made 
available to the examiner for review 
before the examination.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  With regard to service 
connection for hypertension, the RO 
should consider the appellant's claim 
both the old and the amended criteria.  
If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 

